Per Curiam.
The defendant pled guilty to a reduced charge of manslaughter, MCLA § 750.321 (Stat Ann 1954 Rev § 28.553). He was sentenced to a term of 14-1/2 to 15 years in prison.
On appeal he claims, inter alia, that the trial court should have informed him of the elements of the crime before accepting his plea. The people move to affirm the conviction.
An explanation of the elements of the crime is not required. People v. Morgan (1970), 28 Mich App 594. The trial court made an unusually thorough and extensive examination of the defendant before accepting his plea, and there was no error.
The questions sought to be reviewed are so unsubstantial as to require no argument or formal submission.
Motion to affirm is granted.